Case 1:20-cv-02289-DLC Document 44 Filed 04/27/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee eee EE EEE x
SHAWMUT WOODWORKING & SUPPLY, INC, : 20cv22893 (DLC}
d/b/a SHAWMUT DESIGN AND CONSTRUCTION,
ORDER
Plaintiff,
-~y-

STARBUCKS CORPORATION d/b/a STARBUCKS
COFFEE COMPANY,

Defendant.
eee eee ee ee ee ee ee ee ee x

DENISE COTE, District Judge:

On April 26, 2021, the defendant filed a letter with the
Court regarding a discovery dispute involving nonparty United
Air Conditioning Corporation’s (“United”) alleged noncompliance
with a subpoena. It is hereby

ORDERED that a telephone conference regarding this dispute
is scheduled for April 29, 2021 at 3 pm. Counsel for the
defendant shall have all parties, including United, on the Line
and cali chambers at 212-805-0202.

IT IS FURTHER ORDERED that counsel for the defendant shail
advise United of this Order.

Dated: New York, New York
April 27, 2021

tease Ly

ISE COTE
United st tes District Judge

 
